[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff's motion for summary judgment (#101) is denied. The plaintiff relies upon a pleading labeled "Defense" and dated July 12, 1995, in which the defendant, being represented by its president, Michael J. DiProspero, admits the debt owed to the plaintiff. However, a corporation may not appear pro se or be represented by an officer that is not an attorney. ExpresswayAssociates II v. Friendly Ice Cream, 34 Conn. App. 543, 546,642 A.2d 62 (1994). Accordingly, the pleading labeled "Defense" is not properly before the court, and therefore, the plaintiff's motion for summary judgment is denied.
JOHN J. P. RYAN, J. CT Page 1319-JJJJ